DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1 and 9 and the cancellation of claims 7-8 in the response filed February 3, 2022 are acknowledged by the Examiner. 
	Claims 1-6 and 10 are pending in the current action.
Response to Arguments
In response to “DOUBLE PATENTEING REJECTIONS”
With respect to claim 1, Applicant argues that the inclusion of new limitations and the matter of previously dependent claims, renders the rejection moot. However, as necessitated by the amendments, a new grounds of rejection has been made.
In response to “2nd CLAIM REJECTIONS - 35 USC§ 112, PARAGRAPH”:
Applicants amendments to claim 1 have overcome the current 112b rejection regarding the language “wherein the wrist other than the ulna area and the radius area is not compressed,” it is therefore withdrawn. 
	Applicant argues that because the claim 1 language introduced “one end portion” with respect to a second compression member and with respect to "the other end portion of the coupling body," that there is antecedent basis for the other end portion. This argument is found persuasive and the rejection is withdrawn.
	Applicant’s arguments regarding the 112b rejection of claim 5 are not found persuasive. While the claim limitation includes mention of the connecting wire, the limitation is not phrased clearly to indicated the wire is what is wound. Examiner suggests clarifying the commas to more clearly indicate that “wherein the connecting wire coupled to, while penetrating, is wound on the rotary body in a single direction.” The rejection is maintained.
In response to
	In response to “CLAIM REJECTIONS - 35 USC§§ 102 & 103”
Applicant’s arguments with respect to the rejection of claim 1 in light of Dray have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 1, Applicant argues that Elvira does not disclose the newly added limitation, Examiner disagrees. Elvira teaches wherein the first and the second compression pads are respectively mounted to the first and the second compression members to be movable for a predetermined distance in a longitudinal direction (Fig 15 and Fig 16, pads 321/322 are mounted on compression members 80/30 each with a track 88 that allows for longitudinal adjustment and movement), wherein insertion protrusions are formed on contact surfaces of the first and second compression pads with respect to the first and the second compression members, respectively (Fig 16, contact surface with protrusions 86/94), wherein in the first and the second compression members, a pad receptacle is formed in each of the first and the second compression members so that each of the insertion protrusions is moveably inserted (Fig 15, receptacle comprised of longitudinal slot 88 and each extension 92/90), a movement guide is formed in an inner space of the pad receptacle (Fig 15, movement guide 88), an open portion is formed along a longitudinal direction so that each of the insertion protrusions is inserted (Fig 15, topmost face of compression member 80/30 has an open portion which exposes the channel system 88/90/92 and allow for the insertion and movement of the protrusions 86/94), each of the insertion protrusions is inserted and received in the pad receptacle through the open portion and configured to move in the longitudinal direction along the movement guide ([0076], protrusion within the movement guide 88 for longitudinal movement therein), a concave-convex portion is provided on a peripheral portion of the movement guide (Fig 15, periphery of the movement guide 88 has rounded portions 90/92, interpreted to be concave at the rounded portion 90 and convex between each connector 92), and each the insertion protrusion is configured to move by an external force in a stepwise manner while engaged with the concave-convex portion ([0076], user capable of moving the protrusions into each opening along the longitudinal slot 88 thus can move in a stepwise manner and can engage the concave and convex portions). Elvira thus meets the claim limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 11,044,957 (Lee ‘957) in view of Fareed (US 6077241). 
With respect to claim 1, both the instant application and Lee ‘957 disclose a wrist protecting band attached to a wrist, a first and second compression member/pad to be able to compress one of an ulna area and a radius area of the wrist, and insert protrusion, a receiving portion for the insert protrusion with a movement guide. 
Lee ‘957 is silent on a connecting member having both ends pivotably coupled to one end portion of the first compression member and to one end portion of the second compression member to connect the first compression member and the second compression member; and a coupling body, wherein the other end portion of the first compression member is pivotably coupled to one end portion of the coupling body, and the other end portion of the second compression member is coupled to or decoupled from the other end portion of the coupling body in response to a user's manipulation, only the ulna area and the radius area of the wrist are directly compressed by the first and the second compression pads, and a coupling state of the second compression member is adjustable by the user's manipulation so that compression load of the first and second compression members on the ulna area and the radius area is adjusted.  
Fareed discloses A wrist protecting band attached to a wrist (Fig 4, device 50, attachable to a forearm and adjustable so it is capable of being applied to a wrist), the wrist protecting band comprising: a first compression member having a first compression pad provided on an inner surface thereof to be able to compress one of an ulna area and a radius area of the wrist toward a central portion of the wrist (Fig 6, col 2 ln 5-10, first compression member 57 with a first compression pad 53 on the inner surface, interpreted to be the patient facing surface; Annotated Fig 7,  first compression pad on the ulnar area, area interpreted to include the bone and surrounding muscle); a second compression member having a second compression pad provided on an inner surface thereof, in a location opposite to the first compression pad, to be able to compress the other of the ulna area and the radius area of the wrist toward the central portion of the wrist (Fig 6, col 2 ln 5-10, second compression member 56 with a second compression pad 55 on the inner surface, interpreted to be the patient facing surface; Annotated Fig 7,  second compression pad on radial area opposite the first pad, Fig 7 also shown the compression towards the central portion of the limb thus capable of compression towards the center of the wrist, area interpreted to include the bone and surrounding muscle); a connecting member having both ends pivotably coupled to one end portion of the first compression member and to one end portion of the second compression member to connect the first compression member and the second compression member (Fig 7, col 2 ln 55-60, connecting member 58, both ends connect to a compression member 57/56 at ends 57a/56a, allows for pivoting as shown via Fig 6 to Fig 7 transition); and a coupling body, wherein the other end portion of the first compression member is pivotably coupled to one end portion of the coupling body (Fig 6, coupling body 58 pivotably coupled to the other end 57b of first compression member), and the other end portion of the second compression member is coupled to or decoupled from the other end portion of the coupling body in response to a user's manipulation (Fig 6, other end of coupling member 58 is couplable by a user to the other end 56b of the second compression member 56), wherein only the ulna area and the radius area of the wrist are directly compressed by the first and the second compression pads (Annotated Fig 7, only the ulnar area and radial area are compressed by the pads), and a coupling state of the second compression member is adjustable by the user's manipulation so that compression load of the first and the second compression members on the ulna area and the radius area is adjusted (col 4 ln 50-55, strap is adjustable thus compression is adjustable), 2Patent Application No. 16 632,541Docket No. 2130-102wherein the first and the second compression pads are respectively mounted to the first and the second compression members (Fig 6, compression pads mounted to compression members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee ‘957 to have the coupling system as taught by Fareed in order to have a protective system that better fits user (Fareed col 2 ln 40-50).
Instant application Claim 9 is substantially identical to Lee ‘957 claim 7. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/955663 in view of Elvira (US 20180325194)(priority to 2015).
This is a provisional nonstatutory double patenting rejection.
With respect to claim 1, both the instant application and SN 16/955663 disclose a wrist protecting band attached to a wrist, a first and second compression member/pad to be able to compress one of an ulna area and a radius area of the wrist; a wrist protecting band attached to a wrist, a first and second compression member/pad to be able to compress one of an ulna area and a radius area of the wrist; a connecting member/coupling body having both ends pivotably coupled to one end portion of the compression members, wherein the wrist other than the ulna area and the radius area is not compressed, and a coupling state of the second compression member is adjustable by the user's manipulation so that compression load of the first and second compression members on the ulna area and the radius area is adjusted.  
SN 16/955663 is silent on to be movable for a predetermined distance in a longitudinal direction, wherein insertion protrusions are formed on contact surfaces of the first and second compression pads with respect to the first and the second compression members, respectively, wherein in the first and the second compression members, a pad receptacle is formed in each of the first and the second compression members so that each of the insertion protrusions is moveably inserted, a movement guide is formed in an inner space of the pad receptacle, an open portion is formed along a longitudinal direction so that each of the insertion protrusions is inserted, each of the insertion protrusions is inserted and received in the pad receptacle through the open portion and configured to move in the longitudinal direction along the movement guide, a concave-convex portion is provided on a peripheral portion of the movement guide, and each the insertion protrusion is configured to move by an external force in a stepwise manner while engaged with the concave-convex portion.  
Elvira teaches an analogous compression system with a band 50/12 connecting a first and second compression member 30/80 each with a compression pad 321/322, wherein the first and the second compression pads are respectively mounted to the first and the second compression members to be movable for a predetermined distance in a longitudinal direction (Fig 15 and Fig 16, pads 321/322 are mounted on compression members 80/30 each with a track 88 that allows for longitudinal adjustment and movement), wherein insertion protrusions are formed on contact surfaces of the first and second compression pads with respect to the first and the second compression members, respectively (Fig 16, contact surface with protrusions 86/94), wherein in the first and the second compression members, a pad receptacle is formed in each of the first and the second compression members so that each of the insertion protrusions is moveably inserted (Fig 15, receptacle comprised of longitudinal slot 88 and each extension 92/90), a movement guide is formed in an inner space of the pad receptacle (Fig 15, movement guide 88), an open portion is formed along a longitudinal direction so that each of the insertion protrusions is inserted (Fig 15, topmost face of compression member 80/30 has an open portion which exposes the channel system 88/90/92 and allow for the insertion and movement of the protrusions 86/94), each of the insertion protrusions is inserted and received in the pad receptacle through the open portion and configured to move in the longitudinal direction along the movement guide ([0076], protrusion within the movement guide 88 for longitudinal movement therein), a concave-convex portion is provided on a peripheral portion of the movement guide (Fig 15, periphery of the movement guide 88 has rounded portions 90/92, interpreted to be concave at the rounded portion 90 and convex between each connector 92), and each the insertion protrusion is configured to move by an external force in a stepwise manner while engaged with the concave-convex portion ([0076], user capable of moving the protrusions into each opening along the longitudinal slot 88 thus can move in a stepwise manner and can engage the concave and convex portions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment between the pad and compression members of SN 16/955663 to be via fasteners as taught by Elvira et al to allow for configuring of the pads to impact specific bodily structures and be adjustable to best fit the user without the need for multiple differently sized devices (Elvira et al [0009]).
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 line 1 improperly recites human tissue/human anatomy as part of the claimed invention. It is suggested that Applicant amend the claim language “wrist protecting band attached to a wrist” in order to remove the recitation of human anatomy. Examiner suggest amending the claim limitations to read in the alternative, such as “wrist protecting band attachable to a wrist”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 13 recites “compression member is wound on the rotary body”; however, the compression member is not wound. The connecting wire that connects the second compression member is wound, therefore, it is unclear what Applicant intends to claim. Examiner suggests clarifying the commas to more clearly indicate that “wherein the connecting wire coupled to, while penetrating
Claim 6 is rejected due their dependency to claims 1 and 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fareed (US 6077241) in view of Elvira (US 20180325194)(priority to 2015).
With respect to claim 1,  Fareed discloses A wrist protecting band attached to a wrist (Fig 4, device 50, attachable to a forearm and adjustable so it is capable of being applied to a wrist), the wrist protecting band comprising: a first compression member having a first compression pad provided on an inner surface thereof to be able to compress one of an ulna area and a radius area of the wrist toward a central portion of the wrist (Fig 6, col 2 ln 5-10, first compression member 57 with a first compression pad 53 on the inner surface, interpreted to be the patient facing surface; Annotated Fig 7,  first compression pad on the ulnar area, area interpreted to include the bone and surrounding muscle); a second compression member having a second compression pad provided on an inner surface thereof, in a location opposite to the first compression pad, to be able to compress the other of the ulna area and the radius area of the wrist toward the central portion of the wrist (Fig 6, col 2 ln 5-10, second compression member 56 with a second compression pad 55 on the inner surface, interpreted to be the patient facing surface; Annotated Fig 7,  second compression pad on radial area opposite the first pad, Fig 7 also shown the compression towards the central portion of the limb thus capable of compression towards the center of the wrist, area interpreted to include the bone and surrounding muscle); a connecting member having both ends pivotably coupled to one end portion of the first compression member and to one end portion of the second compression member to connect the first compression member and the second compression member (Fig 7, col 2 ln 55-60, connecting member 58, both ends connect to a compression member 57/56 at ends 57a/56a, allows for pivoting as shown via Fig 6 to Fig 7 transition); and a coupling body, wherein the other end portion of the first compression member is pivotably coupled to one end portion of the coupling body (Fig 6, coupling body 58 pivotably coupled to the other end 57b of first compression member), and the other end portion of the second compression member is coupled to or decoupled from the other end portion of the coupling body in response to a user's manipulation (Fig 6, other end of coupling member 58 is couplable by a user to the other end 56b of the second compression member 56), wherein only the ulna area and the radius area of the wrist are directly compressed by the first and the second compression pads (Annotated Fig 7, only the ulnar area and radial area are compressed by the pads), and a coupling state of the second compression member is adjustable by the user's manipulation so that compression load of the first and the second compression members on the ulna area and the radius area is adjusted (col 4 ln 50-55, strap is adjustable thus compression is adjustable), 2Patent Application No. 16 632,541Docket No. 2130-102wherein the first and the second compression pads are respectively mounted to the first and the second compression members (Fig 6, compression pads mounted to compression members).
Fareed is silent on to be movable for a predetermined distance in a longitudinal direction, wherein insertion protrusions are formed on contact surfaces of the first and second compression pads with respect to the first and the second compression members, respectively, wherein in the first and the second compression members, a pad receptacle is formed in each of the first and the second compression members so that each of the insertion protrusions is moveably inserted, a movement guide is formed in an inner space of the pad receptacle, an open portion is formed along a longitudinal direction so that each of the insertion protrusions is inserted, each of the insertion protrusions is inserted and received in the pad receptacle through the open portion and configured to move in the longitudinal direction along the movement guide, a concave-convex portion is provided on a peripheral portion of the movement guide, and each the insertion protrusion is configured to move by an external force in a stepwise manner while engaged with the concave-convex portion.  
Elvira teaches an analogous compression system with a band 50/12 connecting a first and second compression member 30/80 each with a compression pad 321/322, wherein the first and the second compression pads are respectively mounted to the first and the second compression members to be movable for a predetermined distance in a longitudinal direction (Fig 15 and Fig 16, pads 321/322 are mounted on compression members 80/30 each with a track 88 that allows for longitudinal adjustment and movement), wherein insertion protrusions are formed on contact surfaces of the first and second compression pads with respect to the first and the second compression members, respectively (Fig 16, contact surface with protrusions 86/94), wherein in the first and the second compression members, a pad receptacle is formed in each of the first and the second compression members so that each of the insertion protrusions is moveably inserted (Fig 15, receptacle comprised of longitudinal slot 88 and each extension 92/90), a movement guide is formed in an inner space of the pad receptacle (Fig 15, movement guide 88), an open portion is formed along a longitudinal direction so that each of the insertion protrusions is inserted (Fig 15, topmost face of compression member 80/30 has an open portion which exposes the channel system 88/90/92 and allow for the insertion and movement of the protrusions 86/94), each of the insertion protrusions is inserted and received in the pad receptacle through the open portion and configured to move in the longitudinal direction along the movement guide ([0076], protrusion within the movement guide 88 for longitudinal movement therein), a concave-convex portion is provided on a peripheral portion of the movement guide (Fig 15, periphery of the movement guide 88 has rounded portions 90/92, interpreted to be concave at the rounded portion 90 and convex between each connector 92), and each the insertion protrusion is configured to move by an external force in a stepwise manner while engaged with the concave-convex portion ([0076], user capable of moving the protrusions into each opening along the longitudinal slot 88 thus can move in a stepwise manner and can engage the concave and convex portions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment between the pad and compression members of Fareed to be via fasteners as taught by Elvira et al to allow for configuring of the pads to impact specific bodily structures and be adjustable to best fit the user without the need for multiple differently sized devices (Elvira et al [0009]).

    PNG
    media_image1.png
    279
    613
    media_image1.png
    Greyscale

Annotated Fig 7, Fareed
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fareed/Elvira as applied to claim 1 above, and further in view of Ingimundarson et al (US 2013/0184628).
With respect to claim 2, Fareed/Elvira discloses The wrist protecting band according to claim 1.
Fareed/Elvira is silent on wherein the other end portion of the coupling body has an insertion guide hole, such that the other end portion of the second compression member is able to be inserted into and coupled to the insertion guide hole, and a manipulator operable by a user is disposed in the central portion of the coupling body, the manipulator being configured to be able to adjust a depth to which the second compression member is inserted into the insertion guide hole.  
Ingimundarson et al teaches an analogous strap connection system having an analogous inserted member 14 and an analogous receiving member wherein the other end portion of the coupling body 18 has an insertion guide hole (Fig 2, hole is opening at the end of cover 22 and member 18 where member 14 is inserted), such that the other end portion of the second … member 12/14 is able to be inserted into and coupled to the insertion guide hole (Fig 2), and a manipulator 30 operable by a user is disposed in the central portion of the coupling body 18 (Fig 2), the manipulator being configured to be able to adjust a depth to which the second compression member is inserted into the insertion guide hole ([0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the strap connection to the pressing members of Fareed/Elvira with the insertion member and channel as taught by Ingimundarson et al in order to allow for a better indication of tightness (Ingimundarson et al [0055]).
With respect to claim 3, Fareed/Elvira/Ingimundarson et al discloses The wrist protecting band according to claim 2, wherein a separate connecting wire is coupled to, while penetrating, the other end portion of the second compression member so as to be connected to the manipulator of the coupling -3-body (Ingimundarson et al Fig 5, wire 32A/32B penetrating second member at channel 54 and connected to manipulator 30), and the connecting wire is drawn by a manipulation of the manipulator, so that the second compression member is inserted into and coupled to the insertion guide hole (Ingimundarson et al [0055], [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the strap connection to the pressing members of Fareed/Elvira with the insertion member and channel as taught by Ingimundarson et al in order to allow for a better indication of tightness (Ingimundarson et al [0055]).
With respect to claim 4, Fareed/Elvira/Ingimundarson et al discloses The wrist protecting band according to claim 3, wherein a wire guide is provided in the insertion guide hole of the coupling body to guide a connection path along which the connecting wire of the second compression member is connected to the manipulator (Ingimundarson et al Fig 4, channel 44 created by cover 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the strap connection to the pressing members of Fareed/Elvira with the insertion member and channel as taught by Ingimundarson et al in order to allow for a better indication of tightness (Ingimundarson et al [0055]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fareed/Elvira/Ingimundarson et al as applied to claim 4, and further in view of Hammerslag (US 7992261).
With respect to claim 5, Fareed/Elvira/Ingimundarson et al discloses The wrist protecting band according to claim 4, wherein the manipulator includes: a fixed body fixedly coupled to the coupling body, and having a ratchet provided on inner circumferential portions of a top end portion thereof (Ingimundarson et al Fig 4, body 42 with ratchet therein- [0060]), wherein the dial knob is manipulated by the user, wherein the connecting wire coupled to, while penetrating, the second compression member is wound on the rotary body in a single direction (Ingimundarson et al Fig 4, [0060], body 42 with ratchet therein, moving of ratchet moved the wires to move the cable of the second member 14 in a single direction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the strap connection to the pressing members of Fareed/Elvira with the insertion member and channel as taught by Ingimundarson et al in order to allow for a better indication of tightness (Ingimundarson et al [0055]).
Fareed/Elvira/Ingimundarson et al is silent on a rotary body coupled to the fixed body so as to be movable in a top-bottom direction, with a stopper protrusion being provided on one portion of the rotary body to engage with the ratchet to restrain unidirectional rotation during downward movement, wherein the stopper protrusion and the ratchet are disengaged from each other during upward movement; and a dial knob coupled to the rotary body to move in a top-bottom direction and rotate together with the rotary body, wherein the dial knob is manipulated by the user, wherein the connecting wire coupled to, while penetrating, the cable is wound on the rotary body in a single direction.  
Hammerslag et al teaches an analogous manipulator 1200 for tightening a strap system via a wire wherein the manipulator includes: a fixed body 1204, and having a ratchet provided on inner circumferential portions of a top end portion thereof (Fig 40A, ratchet interpreted to be the series of teeth 1224 which only allow for movement in a certain direction); a rotary body 1362 coupled to the fixed body so as to be movable in a top-bottom direction (Fig 39, col 42 ln 10-20), with a stopper protrusion 1364 being provided on one portion of the rotary body to engage with the ratchet to restrain unidirectional rotation during downward movement (col 42 ln 10-20), wherein the stopper protrusion and the ratchet are disengaged from each other during upward movement (col 42 ln 10-20); and a dial knob 1301 coupled to the rotary body to move in a top-bottom direction and rotate together with the rotary body (Fig 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manipulator of Fareed/Elvira/Ingimundarson et al with the manipulator of Hammerslag et al in order to have a small, compact, and lightweight ratchet system (Hammerslag col 36 ln 10-15).
With respect to claim 6, Fareed/Elvira/Ingimundarson et al/Hammerslag et al discloses The wrist protecting band according to claim 5, wherein the fixed body is provided with wire inlets to guide the connecting wire along penetration paths, so that the connecting wire is wound on the rotary body by passing through the wire inlets (Hammerslag et al Fig 38, inlets 1214). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manipulator of Fareed/Elvira/Ingimundarson et al with the manipulator of Hammerslag et al in order to have a small, compact, and lightweight ratchet system (Hammerslag col 36 ln 10-15).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fareed/Elvira as applied to claim 1 above, and further in view of Gach JR (US 6533742).
With respect to claim 9, Fareed/Elvira discloses The wrist protecting band according to claim 1.
Fareed/Elvira is silent on wherein auxiliary compression pads are detachably coupled to contact surfaces of the first compression pad and the second compression pad, the contact surfaces being supposed to be in contact with the wrist.  
Gach JR teaches an analogous compression system (col 3 ln 45) with compression pads 30/32 wherein auxiliary compression pads 41/42/43 (Fig 1) are detachably coupled to contact surfaces of the first compression pad and the second compression pad (first and second pads interpreted as groupings of members 30/32 on respective first and second compression members 20/22), the contact surfaces being supposed to be in contact with the wrist (Fig 1, contact surfaces of pads 30/32 being in supposed contact with the user, capable of adapted to a wrist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fareed/Elvira to additionally have the auxiliary pads as taught by Gach JR in order to add additional compression to specific anatomical points on the user to apply specific forces to desired features (Gach JR col 3 ln 50-60).
With respect to claim 10, Fareed/Elvira/Gach JR discloses The wrist protecting band according to claim 9, wherein each of the contact surfaces of the first compression pad and the second compression pad, to be in contact with the wrist, has a plurality of fitting holes spaced apart from each other in a longitudinal direction (Gath JR Fig 2, contact surfaces of compression pads 32/30 with fitting holes 38/36- channels interpreted as holes as they extend from and through opposing surfaces), and a fitting protrusion is provided on each of the first compression pad and the second compression pad (Gach Fig 2, fitting protrusions 45), the fitting protrusion being able to be selectively fitted into one of the plurality of fitting holes (Fig 2, col 8 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fareed/Elvira to additionally have the auxiliary pads as taught by Gach JR in order to add additional compression to specific anatomical points on the user to apply specific forces to desired features (Gach JR col 3 ln 50-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786